Title: From Alexander Hamilton to Richard Hunewell, 6 January 1800
From: Hamilton, Alexander
To: Hunewell, Richard


          
            Sir—
            New York Jany. 6th. 1800
          
          Until I am officially informed, either by Mr. Waters or yourself, of his resignation, I cannot take any steps with regard to the appointmt. of Mr. Blake.
          The paragraph in your letter respecting the Messrs. Rudberg and Abbot has been communicated to the Secy. of War—
          With—
           Col: Hunnewell—
        